Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing PRESS RELEASE February 22, 2007 VERY STRONG FULL YEAR 2006 PERFORMANCE: UNDERLYING EARNINGS UP 20% TO EURO 4.0 BILLION ADJUSTED EARNINGS UP 20% TO EURO 5.1 BILLION NET INCOME UP 18% TO EURO 5.1 BILLION LIFE & SAVINGS NEW BUSINESS VALUE UP 34% 1 TO EURO 1.5 BILLION PROPOSED DIVIDEND OF EURO 1.06 PER SHARE UP 20% VERSUS 2005 AXA teams have achieved an excellent performance in 2006, contributing to the strong growth in all of our businesses - ahead of our Ambition 2012 targets - while building the future of the Group through offer innovation, distribution management and quality of service initiatives, said Henri de Castries, Chairman of AXAs Management Board. Through organic growth and acquisitions, the Group begins 2007 30% larger than a year ago, with increased diversification and stronger local franchises in a number of our key markets. In addition, we expect that our shareholders will also benefit from our continuing efforts to optimize the Groups capital management and to develop a state-of-the-art risk management culture, which should further reduce the volatility of future earnings. We expect 2007 to be another important year for AXA. Provided that the global economic environment remains favorable, we are confident, based on the strength of our operations, the quality of our people and the long term growth prospects of the financial protection business, that the Group is well positioned to meet the challenge of successfully integrating Winterthur while delivering another year of profitable growth. The Management Board will propose to the shareholders that up to 0.7% of the share capital of AXA be granted to all employees in the form of allocations of free shares or of an enhanced shareplan, between 2007 and 2012, to strengthen the engagement of all employees on our Ambition 2012 plan." Important note : this press release presents AXAs FY 2006 earnings. - AXAs 2006 Balance Sheet including Winterthur PGAAP and European Embedded Value of the Life & Savings segment including Winterthur will be released on April 10, 2007. - Winterthur FY2006 earnings are not included in AXAs 2006 consolidated earnings in 2006 due to the closing of the acquisition on December 22, 2006. AXA FULL YEAR 2 AXAs 2005 earnings presented in this release reflect the following changes: - Following clarification of IFRIC Agenda Committee following IASB's decision, TSDI 2 have been reclassified in shareholders equity (same treatment as TSS 3 ). As a consequence, interest charges and FX impacts related to TSDI have been excluded from the income statement. - In addition, foreign exchange impacts have been reallocated from adjusted earnings to net income. IFRS Euro million FY05 FY06 Change Reported @ Cst FX Life & Savings 1,931 2,325 + 20 % + 22 % Property & Casualty 1,346 1,453 + 8 % + 7 % Asset Management 396 508 + 28 % + 29 % International Insurance 68 131 + 92 % + 91 % Other Financial Services & Holdings -404 -406 - - Underlying Earnings + 20 % + 21 % Net capital gains 944 1,130 Adjusted Earnings + 20 % + 20 % Profit or loss on financial assets (under 122 -226 Fair Value option) and derivatives Exceptional operations -72 196 Goodwill & related intangibles -13 -24 Net income, group share + 18 % + 18 % Earnings per share FY05 FY06 Change Euro Underlying earnings per share 1.73 2.03 + 17 % Underlying EPS net of interest charges on TSDI (2) and TSS + 16 % Adjusted earnings per share 2.21 2.59 + 17 % Adjusted EPS net of interest charges on TSDI (2) and TSS + 17 % Net income per share 2.22 2.56 + 15 % 2006 information relating to net income has been examined by AXA's independent auditors Non-GAAP measures such as underlying earnings and adjusted earnings are reconciled to net income in the table above and defined in the notes 4 . Notes are on page 7 2 FULL YEAR 2006 HIGHLIGHTS: VERY STRONG PERFORMANCE ACROSS THE BOARD  Underlying earnings were up 20% , or 21% at constant exchange rates, to Euro 4,010 million, with all business units contributing positively to this performance. - Life & Savings underlying earnings increased by 22% to Euro 2,325 million, with most countries achieving strong double digit growth, notably supported by higher fees and revenues and contained non commission expenses. - Property & Casualty underlying earnings were up 7% to Euro 1,453 million, driven by a 4% increase in revenues together with a 0.8 point improvement of the combined ratio. - Asset Management underlying earnings were up 29% to Euro 508 million, as a result of higher average assets under management and an improved business mix. Asset managers underlying cost income ratio improved 1.5 points to 67.6%.  Adjusted earnings were up 20% at current and constant exchange rates to Euro 5,140 million, reflecting the strong growth in underlying earnings and in net capital gains attributable to shareholders, up Euro 187 million to Euro 1,130 million.  New Business Value, up 34% on a comparable basis to Euro 1,501 million, was fuelled by all operational levers (volume, mix and expenses).  2006 proposed 5 dividend of Euro 1.06 per share , up 20% over last year. *** Note: for underlying earnings analysis below, percentage changes between 2005 and 2006 are presented at constant exchange rates. L IFE & S AVINGS 2006 U NDERLYING E ARNINGS : +22% Life & Savings underlying earnings increased by 22% to Euro 2,325 million, with most countries achieving strong double digit growth. Excluding 2005 positive non recurring items in Japan (Euro 67 million) and 2006 positive tax one-off in the US (Euro 92 million), underlying earnings improved by 21%. The underlying margin analysis presented below excludes these two non-recurring items. Underlying investment margin was up 6% to Euro 2,307 million, reflecting an increase in net investment income, notably driven by fixed income revenues and higher equity dividend levels, together with an optimized management of credited rates across the board. 3 Fees & Revenues were up 15% to Euro 5,876 million. Insurance fees and loadings benefited from unit-linked new business momentum in France, the US, the UK and Germany, as well as from higher asset base, notably on unit-linked reserves, across the board. In addition, fees & revenues reflected strong sales of protection products in Japan and continued positive inflows into Australia mutual funds. Net technical margin was up 10% to Euro 1,304 million, benefiting from overall favorable claims experience and positive reserve developments. Globally, total gross margin (the sum of the above margins) was up 12% to Euro 9,487 million. Expenses, net of DAC/DOC and VBI were up 5% to Euro -6,037 million, mainly driven by higher commissions (up 10%), partly offset by contained non commission expenses 6 , which were up only 2%. Income tax expense and minority interests were up 39% to Euro -1,217 million, largely driven by the growth of pre-tax and pre-minority interests underlying earnings. *** Life & Savings 2006 New Business Value increased by 34% on a comparable basis to Euro 1,501 million mainly fuelled by all operational levers (volume, mix and expenses). Most countries recorded very strong double-digit growth, with the key contributors being the US, Japan, Germany and France. Overall, this NBV growth combined with the 15% increase in Life & Savings new business volume 7 drove a 3.5 point improvement of the New Business margin to 24.1% . Rollforward of Life & Savings NBV (Euro million, group share) 2005 Life & Savings NBV Business-driven evolution: Volume Mix 53 Expenses Investment market conditions 46 Others 8 (13 ) 2006 Life & Savings NBV *** 4 P ROPERTY & C ASUALTY 2006 U NDERLYING E ARNINGS : +7% Property & Casualty underlying earnings were up 7% to Euro 1,453 million, reflecting a very strong increase in net technical result, fuelled by solid top line growth and a 0.8 point improvement in the combined ratio. Combined ratio Ratios in % Change FY 2006 from France 97.5 -0.4 Germany 98.1 -0.2 UK & Ireland 96.5 + Belgium 95.4 -3.3 Southern Europe 98.3 -0.8 Other countries 93.9 -2.5 Total P&C -0.8 Loss ratio improved by 0.9 point to 68.3%, driven by both an improvement in the current year loss ratio and positive developments on prior accident years. Most countries experienced an improvement in their loss ratio, apart from Germany which was impacted by a higher level of large claims versus an extremely low level in 2005. Expense ratio was up only 0.1 point to 28.6%, as the 1.1 point increase in the acquisition expense ratio, primarily driven by the shift towards higher commission business in the UK, was almost entirely offset by a 1.0 point improvement in the administrative expense ratio, reflecting tight expense management across the board. Investment income 9 was up Euro 135 million to Euro 1,586 million, reflecting a higher average asset base and improved investment yield. *** A SSET M ANAGEMENT 2006 U NDERLYING E ARNINGS : +29% Asset management underlying earnings were up 29% to Euro 508 million, benefiting from higher average AUM 10 (up 18% 11 ), notably driven by very strong third party net inflows, favorable product and client mix evolution and improvement in the underlying cost income ratio, down 1.5 points to 67.6% . AllianceBernstein underlying earnings increased by 27% to Euro 302 million, driven by higher average AUM (+18%), a more favorable product mix and a 1.5 point improvement in the underlying cost income ratio to 67.2% . AXA Investment Managers underlying earnings were up 32% to Euro 206 million, driven by higher average AUM (+19%), a further product and client mix improvement and a 1.6 point lower underlying cost income ratio (68.3%) . 5 Asset managers total AUM at year-end 2006 were up 19% to Euro 1,029 billion. *** I NTERNATIONAL I NSURANCE 2006 U NDERLYING E ARNINGS : +91% International insurance 12 underlying earnings were up 91% to Euro 131 million, mainly driven by positive developments on reinsurance run-off portfolios and the solid performance of AXA Corporate Solutions Assurance. AXA Corporate Solutions Assurance underlying earnings were up 16% to Euro 84 million as a result of a 0.8 point combined ratio improvement and a higher net investment result, mainly reflecting a higher asset base and improved investment yield. *** O THER F INANCIAL S ERVICES & H OLDINGS 2006 U NDERLYING E ARNINGS : STABLE Other Financial Services & Holdings underlying earnings were nearly stable at Euro -406 million. Other Financial services underlying earnings were down Euro 16 million to Euro 51 million, notably due to the non recurrence of a 2005 loan provision release at AXA Bank Belgium. Holdings underlying earnings were up Euro 13 million to Euro -457 million, mainly due to the financial income on proceeds from Winterthur financing and a tax gain in Germany following a change in legislation, partly offset by higher financial charges (mainly related to the merger with FINAXA), share based compensation costs and less favorable tax items. *** 2006 A DJUSTED E ARNINGS : +20% 2006 adjusted earnings were up 20% at current and constant exchange rates to Euro 5,140 million, reflecting the strong growth in underlying earnings and in net capital gains attributable to shareholders, up Euro 187 million to Euro 1,130 million, realized on the back of favorable equity markets. *** 2006 N ET INCOME , G ROUP SHARE : +18% 2006 net income was up 18% at current and constant exchange rates to Euro 5,085 million, as the increase in adjusted earnings and higher gains on exceptional operations were partly offset by the negative impact of rising interest rates on the fair value of interest rate derivatives and fixed maturity investment funds. Exceptional operations amounted to Euro 196 million, mainly driven by the gain realized on the sale of AXA REs business, a dilution gain at AllianceBernstein, and several positive tax items, including one in the US related to the sale of DLJ. 6 O UTLOOK 2006 was another very strong year in terms of top line performance and earnings growth, and AXA continued to be ahead of the expected Ambition 2012 pace. In 2007, AXAs key operational challenge will be to successfully manage the integration of Winterthur while keeping the growth momentum. Management has increased the target synergies 13 for this integration by 25% to Euro 350 million, to be fully phased by 2010. Assuming the global economic environment remains favorable and barring any major catastrophic events or financial market incidents, we expect that  our Life & Savings operations should continue to grow on the back of favorable long term market trends, and benefit from our distribution and offer innovation initiatives, including the promising roll-out of Accumulator type products across the Group.  despite increasing competitive pressure in some European markets, our P&C operations should benefit from the strength of marketing and distribution, claims management initiatives and increasing diversification into some higher growth markets.  our Asset Management businesses should continue to perform well, primarily driven by very strong net inflows in 2006 and current favorable financial market conditions.  our net capital gains target range will increase from Euro 600/800 million to Euro 800/1000 million from 2007 onwards. Notes 1 On a comparable basis 2 Perpetual subordinated notes 3 Perpetual deeply subordinated notes 4 Underlying earnings are adjusted earnings, excluding net capital gains attributable to shareholders. Adjusted earnings represent net income before the impact of exceptional operations, goodwill and related intangibles amortization/impairments, and profit or loss on financial assets (under the fair value option) and derivatives. Adjusted and underlying earnings are non-GAAP measures and as such are not audited, may not be comparable to similarly titled measures reported by other companies, and should be read together with our GAAP measures. Management uses these non-GAAP measures as key indicators of performance in assessing AXAs various businesses and believes that the presentation of these measures provides useful and important information to shareholders and investors as measures of AXAs financial performance. 5 At the May 14, 2007 Shareholders Meeting 6 Gross of DAC/DOC 7 Annual Premium Equivalent 8 Including market calibration impacts on interest rates and volatility, modelling changes, change in scope, currency impact, assumptions changes and others 9 Net of financial charges 10 Assets Under Management 11 AXA Investment Managers & AllianceBernstein, excluding assets managed by the insurance companies and Winterthur 12 Sale of AXA REs business to Paris Re Holdings was completed on December 21, 2006, with the risks and corresponding net income related to AXA REs 2006 claims experience accruing to Paris Re Holdings. AXA will continue to manage underwriting and claims for 2006 and prior years 13 Pre-tax annual cost savings (underlying earnings basis) 7 About AXA AXA Group is a worldwide leader in Financial Protection. AXA's operations are diverse geographically, with major operations in Western Europe, North America and the Asia/Pacific area. For full year 2006, IFRS revenues amounted to Euro 79 billion and IFRS underlying earnings amounted to Euro 4,010 million. The AXA ordinary share is listed and trades under the symbol AXA on the Paris Stock Exchange. The AXA American Depository Share is also listed on the NYSE under the ticker symbol AXA . * * * This press release is available on the AXA Group web site: www.axa.com AXA Investor Relations : AXA Media Relations : Etienne Bouas-Laurent : + 33.1.40.75.46.85 Christophe Dufraux: + 33.1.40.75.46.74 Sophie Bourlanges: + 33.1.40.75.56.07 Clara Rodrigo: + 33.1.40.75.47.22 Paul-Antoine Cristofari : + 33.1.40.75.73.60 Armelle Vercken: + 33.1.40.75.46.42 Emmanuel Touzeau: + 33.1.40.75.49.05 Mary Taylor: + 1.212.314.5845 Kevin Molloy: + 1.212.314.2893 IMPORTANT LEGAL INFORMATION AND CAUTIONARY STATEMENTS CONCERNING FORWARD-LOOKING STATEMENTS Certain statements contained herein are forward-looking statements including, but not limited to, statements that are predictions of or indicate future events, trends, plans or objectives (including statements herein with respect to AXA's Ambition 2012 project and the objectives, financial and other, associated with that project, and to the integration of Winterthur). Undue reliance should not be placed on such statements because, by their nature, they are subject to known and unknown risks and uncertainties and can be affected by numerous factors that could cause actual results and AXAs plans and objectives to differ materially from those expressed or implied in the forward looking statements (or from past results). These risks and uncertainties include, without limitation, the risk that the AXA and Winterthur businesses will not be integrated successfully, our inability to achieve anticipated synergies from the Winterthur acquisition, the risk of future catastrophic events (including possible future pandemic and/or weather-related catastrophic events and/or terrorist related incidents), economic and market developments, legislative developments, regulatory actions or investigations, as well as litigations and/or other proceedings. Please refer to AXA's Annual Report on Form 20-F and Document de Référence for the year ended December 31, 2005, for a description of certain important factors, risks and uncertainties that may affect AXAs business. AXA undertakes no obligation to publicly update or revise any of these forward-looking statements, whether to reflect new information, future events or circumstances or otherwise. 8 APPENDIX 1 - UNDERLYING EARNINGS IFRS Results (Euro million) Change @ FY 2005 * FY 2006 Change constant exchange rates TOTAL Underlying earnings +20 % +21 % Life & Savings +20 % +22 % France 387 462 +20
